DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because lines 1 and 2 include recitations that are redundant to the title and use of claim type language (e.g. “comprising”; etc.) is not proper for US patent abstract practice.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 11-13, 16-21 are is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 10072364 (Goenka).
Regarding claims 1, 17 and 18, ‘364 discloses:  A woven terry towel or product (10, fig. 1) comprising:
one or more ground warp yarns (40, fig. 1);
one or more pile yarns (60 and 160, fig. 1); and 

Regarding claim 2, ‘364 discloses all of the structure of all/any intervening claims and no structure is required in instant claim.  Instant claim only recites a material property/function.  The MPEP is clear:
“PRODUCT AND APPARATUS CLAIMS - WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01).”
All structure claimed is disclosed so the prior art product is identical/substantially identical so any claimed properties/functions are presumed to be inherent and the applicant has the burden of bringing forth evidence that the cited prior art product does not provide claimed property or function.

Regarding claim 5, ‘364 discloses, “the warp yarns, the weft yarns, or both the warp and weft yarns may include any specific embodiment of the plied moisture transporting yarns as described below. In accordance with the embodiment illustrated in FIGS. 1 and 2, the warp yarns 40 includes plied moisture transporting yarns and the weft yarns 42 includes absorbent yarns. Moisture transport yarns as used herein are adapted to transfer moisture away from the plurality of absorbent pile yarns when the piles are exposed to moisture. The plied moisture transport yarns can be plied continuous filament yarns are plied synthetic spun yarns (par. 16, detailed description).”
Regarding claim 6, ‘364 discloses ‘core spun yarns’ which inherently and by definition will comprise a sheath and a core portion.
Regarding claims 7, 8 and 11, ‘364 discloses, “the natural and synthetic blended yarns can include cotton fibers in a core-spun construction with a synthetic filament comprising the core (par. 29, detailed description).”  This citation discloses synthetic man-made fiber filament in core and natural/cotton in the sheath.
Regarding claim 12, ‘364 does not recite any yarn texturizing so the yarns are non-texturized as claimed.
Regarding claim 13, ‘364 discloses, both dyeing and bleaching of the fabric (par. 50, detailed description).
Regarding claim 16, ‘364 discloses in fig. 2, ‘looped’ pile warp yarns.

Further, the recitation of ‘warp or weft knitting’ is a product by process limitation.  The MPEP is clear: “the lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established.  We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different that a product claimed in a product-by-process claim, a rejection based on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535,173 USPQ 685,688 (CCPA 1972).
As all other and intervening limitations of claim, 19 are disclosed it is the burden of the applicant prove that the claimed process would result in a materially different result.
Regarding claims 20 and 21, ‘364 discloses all of the structure of all/any intervening claims and no structure is required in instant claims.  Instant claims only recite a material property/function.  The MPEP is clear:
“PRODUCT AND APPARATUS CLAIMS - WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01).”
All structure claimed is disclosed so the prior art product is identical/substantially identical so any claimed properties/functions are presumed to be inherent and the applicant has the burden of bringing forth evidence that the cited prior art product does not provide claimed property or function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10072364 (Goenka).
‘364 disclosed all limitations of claims rejected above including dyeing of the towel/all yarns of the fabric with a/or the same color but does not explicitly teach claimed towel combined tensile strength; the pile yarns comprising core spun yarns; nor the weight of the towel.
Regarding claim 3’s recited range of at least 150 lbf combined in both directions, ‘364 does disclose/teach warp tensile strength of 40-50kgf and weft tensile strength of 12-16kgf.  When converted and combined the ‘364 fabric has maximum tensile strength of 145lbf; which is clearly very close to the claimed ‘at least 150lbf’.
The MPEP 2144.05 is clear: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
Therefore it would have been obvious to one of ordinary skill in the art of woven pile/terry/towel fabrics at the time of filing the invention would have been able to modify the range of the tensile strength of the fabric to provide the desired strength for a 
Regarding claim 14, ‘364 did not disclose the core spun yarn as used in the pile of the fabric.
‘364 does however teach in par. 29, detailed description that core-spun arrangement can be used to provide moisture absorbing properties to the ground weft yarns of the fabric and does further teach pile yarns including absorbent pile yarns in the abstract of the disclosure.
Therefore it would have been an obvious modification to one of ordinary skill in the art of woven terry fabric production at the time of filing the invention to modify the pile yarns to also use core spun construction as ‘364 teaches core spun arrangement as a potential variation used in absorbent yarns in other areas (weft direction) of the fabric so as to provide the pile of the fabric with the same advantages intrinsic to core spun yarn construction and to instill the moisture absorbent effects of cotton sheath and the elastic effects of spandex core to the pile direction of the fabric.
Regarding claim 15, ‘364 does not teach the claimed range of weight of the fabric.
	However, weight of any item must be considered by all parties as one of the most commonly known and variably modified engineering design choices used in the production and design of nearly all items from nearly the inception of any and all types of product design and engineering.
	Further, ‘364 explicitly states with regard to weight of terry/pile/towel fabrics, “The mass distribution of the woven terry fabric 10 is selected to optimize moisture transfer and absorbency (par. 14, detailed description)” and “The inventors have found that the use of plied yarns, whether continuous filament plied yarns or plied spun yarns, in the ground warp in combination with the process of twisting of at least two single end yarns 52 in a first twist direction and re-twisting or plying the single end yarns in opposite twist direction creates a plied yarn that, when woven into the woven terry fabric 10, results in improved cushioning, bounciness, and increased loft. The result is similar to the effect produced with high weight terry fabrics (par. 27, detailed description).”
	These citations show explicitly that ‘364 does explicitly recognize mass/weight of the towel as a results optimizable variable in terry/pile/towel fabrics related to moisture transfer, absorbency, cushioning, bounciness and loft.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the weight of a terry/pile/towel fabric through simple engineering design choice as weight is one of the most commonly known modified design and engineering parameters used in the production/design of all known products including terry/towel/pile fabrics.  Even further, the modification and variability of the weight of a terry/towel/pile fabric is explicitly recognized as a results optimizable variable that one of ordinary skill in the art at the time of filing the invention would have recognized that various known factors, e.g. moisture transfer, absorbency, cushioning, bounciness and loft, of a terry/towel/pile fabric are known to be optimized through routine experimentation to arrive at the desired moisture transfer, absorbency, cushioning, bounciness and loft of a terry/towel/pile fabric for a specific end use application.
s 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10072364 (Goenka) in view of US 2016/0160406 (Agarwal).
‘364 as stated above discloses and/or teaches as obvious all of the previously listed claims above.
‘364 does not explicitly teach currently listed claimed limitations regarding core to sheath ratio by weight nor the sheath providing 100% coverage of the core.
‘364 does teach explicitly, the fabric comprising core spun yarns and ‘The woven terry fabric 10 may converted into a number of different articles. An "article" as used herein refers to product configurations that include, but are not limited to, towels, rugs, bath robes, and bedding items, such as sheeting, comforters, duvets, shams, pillow cases, and the like (par. 12, detailed description).’  Clearly and explicitly showing that ‘364 and ‘406 are analogous art as ‘406 states explicitly, ‘Example embodiments, as described below, may be used to provide a method, an article of manufacture, device and/or a system of production of high cotton number or low denier core spun yarn for weaving of reactive fabric and enhanced bedding 9 (par. 26, detailed description).’
Regarding claimed 100% coverage of the sheath figure 2 explicitly shows the finished corespun yarn structure (left side of close up section of fig. 2) with the sheath 105 completely (100%) covering the core 104.
Regarding claims core to sheath weight ratio, ‘364 explicitly states, “The present disclosure related to a number of embodiments of the woven textile that have a relatively small diameter of core spun yarn, resulting in a higher thread count and the realization of a reactive fabric that may be used as a bedding (e.g., a bed sheet, a pillow case, a duvet cover) with enhanced comfort and functionality. In A material content of the roving-spandex yarn may be 92.0% to 93.0% cotton and 7.0% to 8.0% spandex, by weight. A material content of the first woven textile may be approximately 97.0% to 98.0% cotton and approximately 2.0% to 3.0% spandex, by weight. The first woven textile may have a tensile strength in the warp direction of 40 to 50 kgf/m2 and a tensile strength in the weft direction of 12 to 16 kgf/m2 (par. 57, detailed description).”
Further, ‘406 explicitly states, “The woven textile that results from the use of the poly-spandex yarn 100 and/or the roving-spandex yarn 200 may be used to form a variety of useful and enhanced products. In one or more primary embodiments, the fabric may be used to for a bedding (e.g., a bed sheet, a pillow case, a duvet cover). The woven textile fabric may increase a sleep experience for several reasons. One reason may be that the woven textile comprised of the poly-spandex yarn 100 and/or the roving-spandex yarn 200 may lend a global stretch effect to the bedding. A lack of wrinkles is associated with a positive sleeping experience. Traditional bed sheets attempt to diminish wrinkles by using elastic bands around the corners of the bed-sheet, two edges of the bed sheet and/or the entire parameter of the bed-sheet, but no stretch effect is imparted to the bed sheet itself. In contrast, the bedding made from poly-spandex yarn 100 and/or the roving-spandex yarn 200 may be able to stretch over the surface of the bed sheet, which may increase comfort as a result of the uniform surface under constant tension from two opposite edges of the sheet. 
Another benefit may be that the woven textile comprising poly-spandex yarn 100 and/or the roving-spandex yarn 200 may provide increased comfort as the weight of a person on top of the bed-sheet causes a stretching action in the direction of the core-spun yarn (e.g., the weft), which may temporarily increase the distance between a set of perpendicular yarns forming the weft, creating an enhanced airflow. The enhanced airflow may, among many benefits, cause the bed-sheet to feel cooler and may allow moisture or sweat to dry faster, further causing the comfort against the human skin. In one respect, if the thread count of the bed-sheet textile is defined as the number of yarns in both one inch of the warp direction and one inch of the weft direction when a fabric of the bed-sheet is in a native state, the thread count may decrease when a human weight is placed on, or moves over, the surface of the be bed-sheet due to the stretching of the fabric. However, in this instance a dynamic decrease in thread count experienced in an in-use state, rather than decrease comfort, may increase comfort by increasing a breathability of the bed sheet. 
The range of core to sheath weight ratio taught is 8:92 which is very close to the claimed ‘at least 10:90’ core to sheath weight ratio.
The MPEP 2144.05 is clear: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."  ‘406 teaches a range of core to sheath weight that is very close and as per the MPEP citation above establishes a case of prima facie obviousness as the proportions claimed and taught by the prior art are so close that prima facie one skilled in the art would have expected them to have the same stretch properties.
Therefore it would have been obvious to one of ordinary skill the art of bedding fabric materials to modify the core spun yarns already taught by ‘364 to include the teachings above from ‘406 (100% sheath coverage of the core; and very close/prima facie obvious core to sheath weight ratio) to arrive at a fabric used for bedding materials that exhibits enhanced sleeping experience through the corespun yarns adding stretch to the fabric for decrease in wrinkling and increase in airflow as explicitly taught by ‘406.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various fabrics for bedding and using core spun yarns have been attached to establish the state of the art.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/ROBERT H MUROMOTO JR/           Primary Examiner, Art Unit 3732